UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1749



WILLIAM A. TACCINO,

                                              Plaintiff - Appellant,

          versus


NATIONAL RURAL LETTER CARRIERS ASSOCIATION;
GUS BAFFA, President,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(CA-03-2373-JFM)


Submitted:   November 30, 2004            Decided:   January 26, 2005


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


William A. Taccino, Appellant Pro Se. Michael J. Gan, PEER & GAN,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            William A. Taccino appeals the district court’s order

granting   summary     judgment    to   Defendant     in    this    civil    action

alleging breach of the duty of fair representation.                         For the

reasons    set   forth   below,    we   vacate   and       remand   for     further

proceedings.

            A review of the record discloses that Defendant moved for

summary judgment, and that Defendant submitted affidavits and other

materials in support of its motion.         Citing, inter alia, Taccino’s

failure to present evidence, the district court granted Defendant’s

motion. The district court did not provide Taccino with the notice

required by Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir.

1975).

            Roseboro prohibits the entry of summary judgment based on

a pro se party’s failure to submit affidavits supporting his

allegations unless such party is given a reasonable opportunity to

file counter-affidavits or other appropriate materials and is

informed that failure to file such a response may result in

dismissal of the action.      Id.

            Although     Taccino    responded    to        Defendant’s      summary

judgment motion, he did not submit any affidavits in support of his

claims.    The district court granted Defendant’s motion, in part,

based on Taccino’s failure to produce such supporting evidence. On

this record, we cannot find that the district court’s failure to


                                    - 2 -
provide Roseboro notice was harmless error.   See Fed. R. Civ. P.

61; Fed. R. Civ. P. 56(e).      We therefore vacate the district

court’s order granting summary judgment to Defendant and remand

this case to the district court with instructions to provide

Taccino with the notice and opportunity to respond to which he is

entitled.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.   The

reason for remand is entirely procedural and is unrelated to the

merits of the case.



                                              VACATED AND REMANDED




                              - 3 -